Viewing the evidence in the light most favorable to plaintiff, and drawing all reasonable inferences in her favor, we conclude that the motion court properly determined that an issue of fact exists whether defendants had notice of an ongoing and recurring dangerous condition in the area of the accident that they routinely left unaddressed (see Talavera v New York City Tr. Auth., 41 AD3d 135 [2007]).
We have considered defendants’ remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Friedman, Moskowitz and Freedman, JJ.